I concur in the conclusion but dissent to the reasoning. The fact that the first portion of the description in the notice of tax sale described 20 acres of land not claimed by Terwilleger and that the name of the owner was incorrectly given in the notice, as alleged, was calculated to mislead, and is sufficient, if proved, to establish the invalidity of the notice and to defeat the sale. 26 Rawle C. L. 407; 61 C. J. 1183; 67 A. L. R. 890. I do not agree with the reasoning to the effect that the rule of strict construction and strict compliance in tax sale proceedings obtains in Oklahoma. I have fully stated my views in a dissenting opinion in Welborn v. Whitney, 190 Okla. 630, 126 P.2d 263, and need not here repeat them.